Exhibit 10.1

 

EMPLOYMENT AGREEMENT, GENERAL RELEASE

AND NONCOMPETE AGREEMENT

 

THIS AGREEMENT is entered into by and between Richard A. Norris (hereafter
“Employee”) and Casella Waste Systems, Inc., (hereafter “Employer”, “CWS” or the
“Company”) and arises out of the conversion of Employee from full-time
employment with Company to a part-time Employee, and Employee’s formal
resignation from his position as Chief Financial Officer of the Company
effective January 1, 2008 (“Effective Date”).  In consideration of the material
and mutual promises contained herein, the parties agree as follows:

 

1.             GENERAL RELEASE

 

1.1        This Employment Agreement, General Release and Noncompete Agreement
(hereafter “Agreement”) is in full settlement of any and all claims Employee may
assert against the Company through the date of this Agreement arising out of
employment or the conversion of Employee from a full-time to a part-time
Employee with Company or its affiliates and subsidiaries.  Employee hereby
agrees, in partial consideration of cash payments and benefits paid hereunder,
to voluntarily execute a similar or identical General Release upon expiration or
termination of this Agreement.

 

1.2        Employee, on his behalf and on behalf of his heirs and assigns,
hereby fully, forever, irrevocably and unconditionally releases, remises and
discharges the Company, its affiliates and subsidiaries, including all
predecessors and successors, assigns, officers, directors, trustees, employees,
insurers, agents and attorneys, past and present (hereinafter collectively
“Released Parties”), from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, attorneys’ fees, costs, expenses, damages, judgments,
orders and liabilities, of whatever kind or nature, direct or indirect, in law,
equity or otherwise, whether now known or unknown, vested or contingent,
suspected or unsuspected through the date of this Agreement, which the Employee
may have against the Released Parties for any reason, including but not limited
to any claims arising out of the Employee’s employment by the Company or its
affiliates or subsidiaries, the conversion thereof to part-time status, any
claims for relief or causes of action under federal, state or local statute,
ordinance or regulation dealing in any respect with employment and/or
discrimination in employment, including, but not limited to, the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §2000e et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C., §12101 et seq., all as amended; all claims
arising out of the Fair Credit Reporting Act, 15

 

1

--------------------------------------------------------------------------------


 

U.S.C. §1681 et seq.; the Worker Adjustment and Retraining Notification Act, 29
U.S.C § 2101 et seq.; the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. §1001 et seq., all as amended, all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract, and any claim or damage arising out of the Employee’s employment with
the Company (including all claims for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above.

 

1.3        Employee expressly acknowledges and recites that he:  (a) entered
into this Agreement and release knowingly and voluntarily;  (b) read and
understands this Agreement and release in its entirety;  (c) has been advised
orally and is hereby advised in writing to consult with an attorney with respect
to this Agreement and release before signing it;  (d) has elected to either
consult with counsel or not based upon Employee’s own discretion; (e) has not
been forced to sign this Agreement and release by any employee or agent of CWS; 
(f) was provided twenty one (21) calendar days after receipt of this Agreement
and release to consider its terms before signing it; and  (g) is provided seven
(7) calendar days from the date of signing to terminate and revoke this
Agreement and release, in which case this Agreement and release shall be
unenforceable, null and void.

 

2.              EMPLOYMENT TERMS.

 

2.1        On the terms and conditions hereinafter set forth, Employer retains
Employee as a part-time Employee, and Employee accepts such part-time employment
arrangement:  Employee shall make arrangements and preserve his ability to be
available to Company on a regularly scheduled basis for thirty (30) hours per
week during the Term of this Agreement.

 

2.2        The term of this Agreement shall be for two (2) years commencing on
January 1, 2008 and ending on December 31, 2009 (“Term”), subject to the
provisions below.

 

2.3        The general scope of Employee’s employment obligations hereunder
shall be to serve in a financial capacity for Company, and to perform such other
duties as directed by the Company, including, without limitation, assisting in
the selection of, and subsequently transitioning a new employee to be hired by
Company to serve Company as Chief Financial Officer (the “Consulting Services).

 

2.4        During the Term, when requested by Company, the Employee shall devote
such time as necessary and use his best efforts to competently and faithfully
advance the business and welfare of Company, its subsidiaries and affiliates,
and to discharge any other duties as directed by Company pursuant to the
above-referenced conditions of employment.

 

2.5        In consideration for the provision of the foregoing services, and the
release and other

 

2

--------------------------------------------------------------------------------


 

commitments undertaken by Employee pursuant to this Agreement, Company shall
compensate Employee as follows:

 

(a)        Company will provide Employee with consideration in the form of a
“stay bonus” in the amount of one hundred fifty thousand dollars ($150,000.00),
such stay bonus to be paid by January 31, 2008.

(b)       Company shall further compensate Employee by the payment of fifty
thousand dollars ($50,000.00) per each year of this Agreement, payable to
Employee pursuant to Company’s standard payroll procedures, and less appropriate
deductions as required by law, and consistent with Employee’s personal deduction
authorizations.

(c)        Employee shall also provide invoices  to Company for payment for
hours actually expended by Employee on Company’s behalf in excess of thirty (30)
hours in any calendar week during the Term, at the rate of one hundred forty
dollars per hour ($140.00/hour ), such invoices to be paid by Company on a net
thirty (30) day basis after receipt by Company, as well as reimbursement by
Company of all reasonable, necessary and verifiable expenses incurred by
Employee in his performance hereunder, including, without limitation, all
temporary housing expenses incurred by Employee in the Rutland, Vermont area in
the performance of the duties set forth in this Agreement.

(d)       As additional consideration hereunder, Company shall, with fifteen
(15) days hereof, provide Employee with title to his Company-owned vehicle.

(e)        Also in consideration for the release herein contained, Company shall
continue to make available to Employee during the duration the Term, and to the
extent allowed for pursuant to each benefit plan, the benefits commonly
available to Employee during his employment with the Company.  In particular,
Employee shall continue receiving group medical insurance coverage through the
Term.

 

2.6        During the Term, Employee shall remain eligible for Company granted
stock options to continue to vest, and for him to exercise any Company stock
options issued in accordance with and pursuant to the Company Amended and
Restated Stock Option Plans pursuant to which Employee’s stock options have
issued; however, under no circumstance shall Employee be eligible to exercise
any Company stock option beyond the respective Final Exercise Dates defined in
any Option Agreements to which Employee is signatory.

 

3.               CONFIDENTIAL INFORMATION

 

3.1        Company Confidential Information.  During and after the Term hereof,
Employee will protect and hold in strictest confidence all Confidential
Information of the Company, its affiliates and business relations that Employee
became aware of during his employment.  Confidential Information may be of a
scientific, technical or business nature and includes,

 

3

--------------------------------------------------------------------------------


 

without limitation, source and object codes, specifications, drawings, diagrams,
schematics, reports, studies, customer and supplier lists, customer service
requirements, costs of providing services, operating costs, pricing structures,
price lists and policies, budgets, projections, bids, financial reports and
condition, business prospects and plans, financing materials, training programs
and manuals, business opportunities, business development and bidding
techniques, and sales and marketing programs, materials, plans, and strategies. 
Confidential Information may be in written, taped, electronic or other form.

 

3.2        Ownership and Use of Confidential Information.  All Confidential
Information is intended to be and remain confidential.  Confidential Information
that is made available to the Employee or that the Employee conceives, creates,
develops, reduces to practice, or compiles, either alone or with others, during
the or prior to the Term shall be the exclusive property of the Company. 
Employee shall preserve in confidence and shall not disclose, use, copy,
publish, summarize or remove, either during or after the Term, any Confidential
Information, except as required in Employee’s work for the Company or as
authorized in writing by the Company in each instance.  Upon expiration of
Employee’s consultation arrangement with the Company, or upon request of the
Company at any time, Employee shall deliver to the Company all forms of
materials in Employee’s possession or control that contain or embody any
Confidential Information and shall purge or otherwise destroy all Confidential
Information not susceptible of being returned.

 


3.3        THIRD PARTY INFORMATION.  DURING AND AFTER THE TERM, EMPLOYEE WILL
NOT (A) USE ANY CONFIDENTIAL AND PROPRIETARY INFORMATION OF COMPANY’S CUSTOMERS,
VENDORS, CONSULTANTS AND OTHER PARTIES WITH WHOM COMPANY DOES BUSINESS (“THIRD
PARTY INFORMATION”) OR (B) DISCLOSE ANY THIRD PARTY INFORMATION TO ANYONE OTHER
THAN COMPANY PERSONNEL WHO NEED TO KNOW THE SAME IN CONNECTION WITH THEIR WORK
FOR COMPANY WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF AN OFFICER OF COMPANY.


 

4.             NON-COMPETITION AND NON-SOLICITATION

 

4.1         Employee agrees that during the Term, and one (1) year thereafter,
(hereinafter referred to as the “Noncompete Period”) Employee will not directly
or indirectly:

 

(a)          as an individual proprietor, partner, stockholder, officer,
employee, director, joint venture, investor, lender, consultant, or in any other
capacity whatsoever (other than as the holder of not more than one percent of
the combined voting power of the outstanding stock of a publicly held Company),
market, sell or render (or assist any other person in marketing, selling or
rendering) any solid or liquid waste collection, disposal, transfer or recycling
services located within a one hundred (100) air mile radius of any operating
division of the Company then in existence; or

 

4

--------------------------------------------------------------------------------


 

(b)         solicit, divert or take away, or attempt to divert or to take away,
the solid or liquid waste collection, disposal, transfer or recycling business
or patronage of any of the clients, customers or accounts, or prospective
clients, customers or accounts, of the Company located within a one hundred
(100) air mile radius of any operating division of the Company then in
existence; or

 

(c)          recruit, solicit or induce, or attempt to induce, any employee of
the Company to terminate his or her employment with, or otherwise cease his or
her relationship with, the Company.

 

4.2                                 Employee acknowledges that the covenants
contained in Sections 3 and 4.1 are reasonable in relation to the business in
which Company is engaged, the position Employee has been afforded as an Employee
of the Company, and Employee’s knowledge of Company’s business. However, should
any court of competent jurisdiction find that any provision of such covenants is
unreasonable, whether in period of time, geographical area, or otherwise, then
in that event the Parties agree that such covenants shall be interpreted and
enforced to the maximum extent which the court deems reasonable.

 


5.                                       REMEDIES.  EMPLOYEE ACKNOWLEDGES THAT
THE HARM TO COMPANY FROM ANY BREACH OF EMPLOYEE’S OBLIGATIONS UNDER OR RELATED
TO THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, SECTIONS 3 AND 4 HEREOF, MAY BE
DIFFICULT TO DETERMINE AND MAY BE WHOLLY OR PARTIALLY IRREPARABLE, AND SUCH
OBLIGATIONS MAY BE ENFORCED BY INJUNCTIVE RELIEF AND OTHER AVAILABLE REMEDIES AT
LAW OR IN EQUITY.  THE PARTIES FURTHER AGREE THAT COMPANY SHALL NOT BE REQUIRED
TO POST ANY BOND IN CONNECTION WITH ENFORCEMENT OF EMPLOYEE’S OBLIGATIONS
HEREUNDER, AND THAT COMPANY IN ITS SOLE DISCRETION SHALL BE ENTITLED TO INFORM
THIRD PARTIES OF THE EXISTENCE OF THIS AGREEMENT AND OF EMPLOYEE’S OBLIGATIONS
HEREUNDER.  ANY AMOUNTS RECEIVED BY EMPLOYEE OR BY ANY OTHER PARTY THROUGH
EMPLOYEE IN BREACH OF THIS AGREEMENT SHALL BE HELD IN TRUST FOR THE BENEFIT OF
COMPANY.  IN THE EVENT EMPLOYEE   BREACHES SECTION 4.1, THE NONCOMPETE PERIOD
SHALL BE EXTENDED BY THE PERIOD OF TIME DURING WHICH EMPLOYEE IS IN BREACH OF
SECTION 4.1, AS THE CASE MAY BE.  NO TERM HEREOF SHALL BE CONSTRUED TO LIMIT OR
SUPERSEDE ANY OTHER RIGHT OR REMEDY OF COMPANY UNDER APPLICABLE LAW WITH RESPECT
TO THE PROTECTION OF TRADE SECRETS OR OTHERWISE.


 

6.                                       AGREEMENT TO ARBITRATE.  The
undersigned parties agree that any disputes that may arise between them
(including but not limited to any controversies or claims arising out of or
relating to this Agreement or any alleged breach thereof, and any dispute over
the interpretation or scope of this arbitration clause) shall be settled by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. No party
shall be entitled to punitive or treble damages.

 

5

--------------------------------------------------------------------------------


 


7.             MISCELLANEOUS.


 


BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS, REPRESENTATIVES, EXECUTORS AND
ADMINISTRATORS OF THE PARTIES.  NO WAIVER OF OR FORBEARANCE TO ENFORCE ANY RIGHT
OR PROVISION HEREOF SHALL BE BINDING UNLESS IN WRITING AND SIGNED BY THE PARTY
TO BE BOUND, AND NO SUCH WAIVER OR FORBEARANCE IN ANY INSTANCE SHALL APPLY TO
ANY OTHER INSTANCE OR TO ANY OTHER RIGHT OR PROVISION.


 


GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF VERMONT WITHOUT REGARD TO ITS CONFLICTS OF LAWS RULES.  THE PARTIES HEREBY
AGREE THAT THE EXCLUSIVE VENUE FOR ALL MATTERS AND ACTIONS ARISING UNDER THIS
AGREEMENT SHALL BE AND REMAIN IN THE STATE AND FEDERAL COURTS SITTING IN
VERMONT, AND THE PARTIES HEREBY CONSENT TO THE PERSONAL JURISDICTION OF SUCH
COURTS.  THE PREVAILING PARTY SHALL BE ENTITLED TO REASONABLE ATTORNEYS’ FEES
AND COSTS INCURRED IN CONNECTION WITH SUCH LITIGATION.


 


ENTIRE AGREEMENT; SEVERABILITY. THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT
BETWEEN COMPANY AND EMPLOYEE CONCERNING THE SUBJECT MATTER HEREOF AND SUPERSEDES
ALL PRIOR AGREEMENTS, CORRESPONDENCE AND UNDERSTANDINGS, WHETHER ORAL OR
WRITTEN, WITH RESPECT TO THAT SUBJECT MATTER.  IF ANY PROVISION OF THIS
AGREEMENT IS HELD TO BE INVALID OR UNENFORCEABLE TO ANY EXTENT IN ANY CONTEXT,
IT SHALL NEVERTHELESS BE ENFORCED TO THE FULLEST EXTENT ALLOWED BY LAW IN THAT
AND OTHER CONTEXTS, AND THE VALIDITY AND FORCE OF THE REMAINDER OF THIS
AGREEMENT SHALL NOT BE AFFECTED THEREBY.


 

ACKNOWLEDGMENT OF ARBITRATION.  THE PARTIES HERETO ACKNOWLEDGE THAT THIS
DOCUMENT CONTAINS AN AGREEMENT TO ARBITRATE. AFTER SIGNING THIS DOCUMENT EACH
PARTY UNDERSTANDS THAT HE/SHE/IT WILL NOT BE ABLE TO BRING A LAWSUIT CONCERNING
ANY DISPUTE THAT MAY ARISE WHICH IS COVERED BY THIS ARBITRATION AGREEMENT EXCEPT
AS PROVIDED IN THIS PARAGRAPH OR UNLESS IT INVOLVES A QUESTION OF CONSTITUTIONAL
LAW OR CIVIL RIGHTS. INSTEAD EACH PARTY HAS AGREED TO SUBMIT ANY SUCH DISPUTE TO
AN IMPARTIAL ARBITRATOR.

 

BY SIGNING BELOW, EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT IN
ITS ENTIRETY AND UNDERSTANDS IT.  EMPLOYEE FURTHER ACKNOWLEDGES THAT EMPLOYEE
HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL WITH RESPECT TO THIS AGREEMENT.

 

 

Company:

 

Employee:

 

 

 

/s/ John W. Casella

 

Signature:

    /s/ Richard A. Norris

 

By: John W. Casella

 

       Richard A. Norris

Its: Chairman and CEO

 

Date:

    January 23, 2008

 

Date:

       January 23, 2008

 

 

6

--------------------------------------------------------------------------------